FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          May 17, 2022

                                       No. 04-21-00550-CV

Jose VAZQUEZ-VICENTE, M.D. d/b/a Advanced Health Institute for Women’s Health, P.A.,
                                 Appellant

                                                v.

                              Priscilla VILLARREAL-TREVINO,
                                            Appellee

                    From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2021CVB001055D4
                           Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        Appellee's Motion for Leave to File Out of Time and Request for Extension of Time to
File Brief is hereby GRANTED.

           It is so on ORDERED May 17, 2022.

                                                                  PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT